The Chancellor.
It is not necessary on this motion to inquire into the validity of the statutory foreclosure. Conceding it to be irregular, and no bar to the equity of redemption, the sale and sheriff’s deed transferred Fitch and Gilbert’s interest in the mortgage to Charles T. Gilbert, the purchaser. Jackson v. Bowen, 7 Cow. R. 13. Whatever interest they had in the mortgage at the time of sale, he now has; and he, either alone, or in connection with his subsequent grantees, should have filed the bill; and not the complainant, who has no interest in the mortgage or mortgaged premises. C. T. Gilbert is not a party.
Injunction dissolved, with $5 costs.